JOURNAL ENTRY
{¶ 1} The Journal Entry and Opinion of this court released on December 18, 2003 in this case is corrected at page 7, lines 1 and the paragraph originally read as follows:
 {¶ 2} And even though Robert was one of Renier's employees at the time of the accident, he is also not entitled to coverage, because there is no evidence he was the sole owner of Renier or that he was injured while in the scope of his employment. Galatis, ¶ 2, syllabus.
 {¶ 3} The corrected paragraph now reads:
 {¶ 4} And even though Robert was one of Renier's employees at the time of the accident, he is also not entitled to coverage, because there is no evidence he was the sole owner of Renier or that he suffered a loss while in the scope of his employment. Galatis, ¶ 2, syllabus.
 {¶ 5} It is hereby ordered that said Journal Entry and Opinion of December 18, 2003 be amended nunc pro tunc to correct the error on page 7 of the Opinion as stated above.
 {¶ 6} It is further ordered that, as so amended, said Journal Entry and Opinion of December 18, 2003 shall stand in full force and effect in all its particulars.
Michael J. Corrigan, P.J., and Anthony O. Calabrese, Jr., J., concur.